UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJuly, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ 1 CONTAX PARTICIPAÇÕES S.A. National Corporate Taxpayers Register (CNPJ/MF) No. 04.032.433/0001-80 State Enrollment (NIRE) No. 33.300.275410 Publicly-Traded Company MINUTES OF THE EXTRAORDINARY SHAREHOLDERS MEETING HELD ON JULY 1, 2011 Drafted in summary form, as provided in Article 130 et seq. of Law No. 6404/76. 1. Time, Date and Place : Held at 10:00 am on July 1, 2011, at the headquarters of Contax Participações S.A. ("Company" or "Contax Participações"), located at Rua do Passeio Nos. 48 to 56, part, Rio de Janeiro, state of Rio de Janeiro. 2. Call : Call Notice published in the "Official Gazette of the State of Rio de Janeiro", Part V, in the editions of the days of: June 16, 2011, June 17, 2011 and June 20, 2011, pages 7, 23 and 14, and in the newspaper "Valor Econômico - National Edition" in the editions of June 16, 2011, June 17, 2011, June 18, 2011, June 19, 2011 and June 20, 2011, pages A10, C11 and C7. 3. Agenda :(i) Examine, discuss and decide on the Share Merger Protocol and Justification of Mobitel S.A. Shares (“ Mobitel ”) by the Company and the other documents in respect to such share merger, whereby Mobitel will become a wholly owned subsidiary of the Company; (ii) Ratification of appointments and contracting of specialized companies responsible for preparation of (i) valuation report of the asset value of Mobitel's shares; and (ii) economic valuation report of the shares of the Company's and Mobitel's shares; (iii) Approval of the respective valuation reports; (iv) Resolution the merger of Mobitel's shares by the Company, with consequent increase of the Company's capital through issuance of new common and preferred shares; (v) Approval of the amendment to the Company's By-Laws due to the capital increase; and (vi) Substitution of the members of the Board of Directors for completion of the mandate. 4. Attendance : shareholders representing more than 82.20% of the capital entitled to vote, pursuant to the signatures contained in the Shareholders' Attendance Registration Book. Also present Marco Norci Schroeder (Director of Finance and Investor Relations) and Eder Carvalho Magalhães (representative of the Audit Committee). 5. Presiding Members : Chairman: Mr. Marco Norci Schroeder , Secretary: Ms. Cristina Alves Corrêa Justo Reis . Special Shareholders Meeting of Contax Participacoes SA of July 1, 2011 2 6. Resolutions : By shareholders representing more than 82.20% of the voting capital of the Company present at the Shareholders Meeting the following resolutions were decided: Approval with no dissenting vote and the abstention of shareholders CSHG Verde Equity Master Fundo de Investimentos em Ações; CSHG Verde Master Fundo de Investimentos Multimercado; Green HG Fund LLC e HSBC Global Investment Funds - Brazil Equity, representing 8.61% of the shares entitled to vote, after review and discussion, the Share Merger Protocol and Justification, which establishes the terms and conditions of the merger of Mobitel's shares, a corporation, headquartered in city of São Paulo, state of São Paulo, at Rua Desembargador Eliseu Guilherme, Nos. 282/292, Paraiso, CEP 04004-030, enrolled with the National Corporate Taxpayers Register (CNPJ/MF) under No. 67.313.221/0001-90, by Contax Participações ("Share Merger") whereby Mobitel shall become a wholly owned subsidiary of the Company ("Share Merger Protocol and Justification") and all its exhibits, which shall be an integral part of these minutes as Exhibit I . The Protocol and Justification of the Share Merger establishes all the terms and conditions of the Share Merger. Without a dissenting vote and the abstention of the shareholders CSHG Verde Equity Master Fundo de Investimentos em Ações; CSHG Verde Master Fundo de Investimentos Multimercado; Green HG Fund LLC and HSBC Global Investment Funds - Brazil Equity, representing 8.61% of the shares entitled to vote: (i) ratify the appointment of APSIS Consultoria e Avaliações Ltda., enrolled with the National Corporate Taxpayers Register (CNPJ/MF) under No. 08.681.365/0001-30, and Regional Accounting Council of Rio de Janeiro (CRC/RJ) under number 005112/0-9, with headquarters at Rua da Assembléia No. 35, 12th floor, Centro District, city of Rio de Janeiro, state of Rio de Janeiro, previously made by the management of the Company and Mobitel, to appraise the net book value of Mobitel, based on its audited financial statements reported on December 31, 2010, pursuant to the Share Merger Protocol and Justification and preparation of the respective valuation report ("Valuation Report of Mobitel’s Net Book Value"), and (ii) ratify the appointment of Banco BTG Pactual S.A., enrolled with the National Corporate Taxpayers Register (CNPJ/MF) under No. 30.306.294/0001-45, headquartered at Av. Brigadeiro Faria Lima No. 3.729, 9th floor, in the city of São Paulo, state of São Paulo, previously made by the management of the Company and Mobitel, for valuation of both companies by the methodology of future profitability based on retrospective analysis, projection of scenarios and cash flows discounted on December 31, 2010, under the Share Merger Protocol and Justification, and preparation of the Exchange Ratio Valuation Report (the "Exchange Ratio Valuation Report") on December 31, 2010, under the Share Merger Justification and Protocol. Approve with no dissenting vote and the abstention of shareholders CSHG Verde Equity Master Fundo de Investimentos em Ações; CSHG Verde Master Fundo de Investimentos Multimercado; Green HG Fund LLC and HSBC Global Investment Funds - Brazil Equity, representing 8.61% of the shares entitled to vote, after review and discussion of the Valuation Report of Mobitel’s Net Book Value, which shall be incorporated to these minutes as Exhibit II , with the net assets of Mobitel, for purposes of merger of shares issued by it into the Company's assets, valued on the base date of December 31, 2010 in the amount of one hundred and seventy-eight million, two hundred and fifteen thousand, nine hundred and fifty-nine Reais and sixty-eight cents (R$178,215,959.68), and approve, without reservation, after review and discussion, the Exchange Ratio Valuation Report, which shall be incorporated to these minutes as its Exhibit III . Special Shareholders Meeting of Contax Participacoes SA of July 1, 2011 3 Approve with no dissenting vote and the abstention of shareholders CSHG Verde Equity Master Fundo de Investimentos em Ações; CSHG Verde Master Fundo de Investimentos Multimercado; Green HG Fund LLC and HSBC Global Investment Funds - Brazil Equity, representing 8.61% of the shares entitled to vote, the Share Merger, in accordance with the Share Merger Protocol and Justification, with the consequent transformation of Mobitel into a wholly owned subsidiary of the Company and authorize the Company's managers to perform all acts necessary for the implementation and finalization of the Share Merger, pursuant to the Share Merger Protocol and Justification. According to the exchange ratio approved pursuant to the Exchange Ratio Valuation Report approved above, each Mobitel shareholder shall receive zero point zero three six two (0.0362) common shares multiplied by the percentage of common shares in which Contax Participações' capital is divided and zero point zero three six three (0.0363) preferred shares multiplied by the percentage of preferred shares in which Contax Participações' capital is divided, issued by the Company for each Mobitel common share held by it, resulting in the total issue by the Company of one million, eight hundred and seventy-six thousand, nine hundred and eighty-two (1,876,982) common shares and three million, thirty-eight thousand, four hundred ninety-nine (3,038,499) preferred shares, all book-entry and with no par value, to be distributed to shareholders of Mobitel, according to their respective holdings in the capital of Mobitel. In compliance with the provisions of Article 252, paragraph 1 of the Corporations Law, the shareholders of the Company that maintain uninterrupted ownership of the shares since January 25, 2011, inclusive, of the date of publication of the Material Fact which gave notice of the Share Merger to the market, up until the date of the effective exercise of the appraisal rights and dissent in the resolution on the Share Merger may exercise their appraisal to such shares, withdrawing from the Company, through reimbursement of the value of their shares, as provided in the Share Merger Protocol and Justification. Special Shareholders Meeting of Contax Participacoes SA of July 1, 2011 4 Approve without dissenting vote and with abstention of the shareholders CSHG Verde Equity Master Fundo de Investimentos em Ações; CSHG Verde Master Fundo de Investimentos Multimercado; Green HG Fund LLC and HSBC Global Investment Funds - Brazil Equity, representing 8.61% of the shares entitled to vote, the capital increase of the Company, resulting from the Share Merger in the amount of one hundred and seventy-eight million, two hundred and fifteen thousand, nine hundred and fifty-nine Reais and sixty-eight cents (R$178.215.959,68), with the amount of thirty-four million, four hundred and fifty-five thousand, eight hundred and forty Reais and fifty-six cents (R$34.455.840,56) allocated to the share capital, which shall henceforth go from two hundred and twenty-three million, eight hundred and seventy-three thousand, and one hundred and sixteen Reais and ten cents (R$223,873,116.10) to two hundred and fifty-eight million, three hundred and twenty-eight thousand, nine hundred and fifty-six Reais and sixty-six cents (R$258,328,956.66), pursuant to the Valuation Report of Mobitel's Net Book Value contained in Exhibit II to these minutes , with the balance in the amount of one hundred and forty-three million, seven hundred and sixty thousand and one hundred and nineteen Reais and twelve cents (R$143,760,119.12) to the capital reserve. The capital increase shall result in the issuance of one million, eight hundred and seventy-six thousand, nine hundred and eighty-two (1,876.982) new common shares and three million, thirty-eight thousand, four hundred and ninety-nine (3,038,499) preferred shares, all book-entry and with no par value to be fully assigned to Mobitel's shareholders, pursuant to their respective holdings in Mobitel's capital. 6.5.1. Due to the capital increase described in the above item, the Company's capital shall then be represented by sixty-four million, six hundred and eighty-six thousand and eighty-one shares (64,686,081) , with twenty-four million, nine hundred and sixty-six thousand, five hundred and eighty-two (24,966,582) common shares and thirty-nine million, seven hundred and nineteen thousand, four hundred and ninety-nine (39,719,499) preferred shares, all book-entry and with no par value, and the main provision of Article 5 of the By-laws of the Company shall henceforth read as follows: " Article 5 - The capital is two hundred and fifty-eight million, three hundred and twenty-eight thousand, nine hundred and fifty-six Reais and sixty-six cents (R$258,328,956.66), divided into 64,686,081 shares, being 24,966,582 common shares and 39,719,499 preferred shares, all book-entry, registered and with no par value." 6.5.2. The shares to be issued by the Company by reason of the Share Merger shall be entitled to all rights that are then ensured to the Company's existing shares, including profit sharing still not declared and paid by the Company to its shareholders. Without a dissenting vote and with the abstention of the shareholder HSBC Global Investment Funds-Brazil Equity, representing 1.31% of the shares entitled to vote, appoints to join the Board of Directors of the Company, to complete the mandate until the Annual Shareholders Meeting to be held in 2012: (i) as full member , Mr. RICARDO ANTÔNIO MELLO CASTANHEIRA , Brazilian citizen, married, civil engineer, bearer of identity card No. MG-1.190.558, issued by SSP-MG and enrolled with the National Individual Taxpayers Register (CPF/MF) under No. 130.218.186-68, resident in the city of Belo Horizonte, state of Minas Gerais, at Avenida do Contorno, No. 8123, Cidade Jardim, Postal Code (CEP): 30110-937, replacing Mr. Paulo Roberto Reckziegel Guedes, who requested removal, and (ii) Mr. CARLOS FERNANDO HORTA BRETAS , Brazilian citizen, married, civil engineer, bearer of identity card No. 40.277/D issued by Engineering and Architecture Council of Minas Gerais (CREA MG) and enrolled with the National Individual Taxpayers Register (CPF/MF) under No. 463.006.866-04, resident in the city of Belo Horizonte, state of Minas Gerais, at Avenida do Contorno No. 8123, Cidade Jardim, Postal Code (CEP): 30110-937, in the office of alternate member of director Renato Torres de Faria. The newly-elected directors declared that they are involved in any crimes that may deprive them of office and provided the declaration under paragraph 4 of article 147 of Law No. 6404/76. Special Shareholders Meeting of Contax Participacoes SA of July 1, 2011 5 7. Adjournment : As there is nothing future, the preparation of these minutes was authorized in summary form, which after having been read and approved, were signed by the shareholders present, who authorized publication thereof without the respective signature, in accordance with article 130, paragraph 2, of Law No. 6404/76. Marco Norci Schroeder (Chairman); Eder Carvalho Magalhães (Audit Committee Representative); Shareholders Present: CTX Participações S.A (by poa Ana Carolina dos Remédios Monteiro da Motta); Eton Park Fund, L.P; EP Tisdale LLC; Capital World Growth and Income Fund Inc; Ford Motor Company Defined Benefit Master Trust; Skopos Cardeal Fundo de Investimento em Ações; Skopos Master Fundo de Investimento em Ações; HSBC Global Investment Funds -Brazil Equity; Green Hg Fund LLC; CSHG Verde Equity Master Fundo de Investimentos em Ações; CSHG Verde Master Fundo de Investimentos Multimercado (by poa Leonardo Zucolotto Galdioli). I certify that this is a true copy of the respective Minutes book of the Company. Rio de Janeiro, July 1, 2011 SECRETARY Cristina Alves Corrêa Justo Reis Special Shareholders Meeting of Contax Participacoes SA of July 1, 2011 6 CONTAX PARTICIPAÇÕES S.A. National Corporate Taxpayers Register (CNPJ/MF) No. 04.032.433/0001-80 State Enrollment (NIRE) No. 33.300.275410 Publicly-Traded Company MINUTES OF THE SPECIAL SHAREHOLDERS MEETING HELD ON JULY 1, 2011 Exhibit I Protocol and Justification of Share Merger Exhibit II Value Report of Mobitel's Net Book Value Exhibit III Exchange Ratio Valuation Report Special Shareholders Meeting of Contax Participacoes SA of July 1, 2011 Draft for Discussion June 3, 2011 INSTRUMENT OF JUSTIFICATION AND PROTOCOL OF MERGER OF SHARES By this private instrument, the managers of the companies mentioned below enter into this Instrument of Justification and Protocol of Merger of Shares (“ Instrument ”) according to articles 224, 225, and 252 of Law No. 6404 of December 15, 1976, as amended (“ Law No. 6404/76 ”) and Brazilian Securities Commission (“ CVM ”) Ruling 319 of December 3, 1999, as amended (“ ICVM 319 ”). (a) MOBITEL S.A. a corporation, with its principal place of business in the City of São Paulo, State of São Paulo, at Rua Desembargador Eliseu Guilherme, Nos. 282/292, Paraíso District, Postal Code 04004-030, enrolled with the National Corporate Taxpayers Register under CNPJ No. 67.313.221/0001-90, hereinafter referred to as “ Mobitel ”, “ Dedic ” or “ Merging Company ” ; and (b) CONTAX PARTICIPAÇÕES S.A. , a publicly-held corporation, with its principal place of business in the City of Rio de Janeiro, State of Rio de Janeiro, at Rua do Passeio, No. 56, 16 th floor, enrolled with the National Corporate Taxpayers Register of the Ministry of Finance under CNPJ/MF No. 04.032.433/0001-80, hereinafter referred to simply as “ Contax Participações ” or “ Surviving Company ”; Mobitel and Contax Participações, represented by their managers, are hereinafter referred to individually as “ Party ” and jointly as “ Parties ”; WHEREAS, the Parties wish that all the shares issued by Mobitel be merged into Contax Participações (“ Merger of Shares ”); WHEREAS, pursuant to the recommendation from the Securities Commission expressed in Guideline No. 35 of September 1, 2008 (“ CVM Guideline 35 ”), a special shareholders’ meeting of Contax Participações was held on March 30, 2011 in order to pass resolutions on its By-laws for the purpose of approving the creation of a special and independent committee according to CVM Guideline 35 (“ Special Committee ”); WHEREAS, on April 26, 2011, there was a Meeting of the Board of Directors of Contax Participações to pass resolutions on the election of members of the Special Committee, all managers of Contax Participações or not, with vast experience and technical capacity in accordance with the same parameters set forth in the BM&FBOVESPA New Market Regulations for the qualification of a new member of the Board of Directors of a publicly-hel d corporation as an “independent member”; WHEREAS, on June 8, 2011, the Special Committee of Contax Participações submitted to the managers of Contax Participações and of Mobitel its thoughts on the conditions of the proposal for the Merger of Shares, including the replacement of shares issued by Mobitel with shares issued by Contax Participações; 1 Draft for Discussion June 3, 2011 NOW, THEREFORE, the Parties resolve to enter into this Instrument of Justification and Protocol of Merger of Shares (“ Instrument ”), which shall be submitted fo r approval and ratification of the shareholders of Contax Participações and of Mobitel gathered in a shareholders’ meeting, pursuant to the following terms and conditions. 1. I NTRODUCTION 1.1. Subject Matter. The subject matter of this Instrument is to consolidate the justifications, terms, and conditions of the transaction of merger of shares to be proposed to shareholders’ meetings of the Parties , whereby all the shares issued by Mobitel sha ll be merged into Contax Participações (“ Merger of Shares ”) and Mob itel shall become a wholly-owned subsidiary of Contax Participações. The purpose of the Merger of Shares covered by this Instrument is to integrate all the activities and shareholding structures of Contax Participações and of Mobitel (“ Corporate Restructuring ”), in accordance with the Notice of Material Event of Contax Participações disclosed on January 25, 2011 (“ Notice of Material Event ”). 1.1.1. The Corporate Restructuring is limited to the Merger of Shares with the issuance by Contax Participações of common and preferred shares according to the replacement ratio mentioned in item 4.3 of this Instrument, to be attributed to the shareholder that, on the date of the corresponding release, holds shares issued by Mobitel. 1.2. Corporate Structure Before Corporate Restructuring . Currently, the corporate restructuring of the Parties is the following: Mobitel Shareholder No. of Shares % of the Total and Voting Capital Portugal Telecom Brasil S.A. 135,519,119 87.5% Fábio Carlos Pereira 19,359,874 12.5% Total 100% 2 Draft for Discussion June 3, 2011 Contax Participações Shareholder No. of Registered Common Shares % of Registered Common Shares No. of Registered Preferred Shares % of Registere d Preferred Shares Total Registered Common and Registered Preferred Shares % of Total Capital CTX Participações S.A. 69.26% 10.58% 33.25% Credit Suisse Hedging Griffo CV S.A. 7.29% 24.00% 17.55% Skopos Administradora de Recursos Ltda. 2.94% 18.73% 12.63% HSBC Bank Brasil S.A. 1.31% 12.18% 7.98% Eton Park Capital Management, L.P. 5.69% - - 2.20% Others 13.49% 34.51% 26.39% TOTAL 100.00% 100.00% 100.00% 1.3. Corporate Structure After Corporate Restructuring. After the events described in Section 1.1 above, the corporate structure of the Parties shall be the following, taking into account Fábio’s exercise of withdrawal right pursuant to item 2.6 below and the consequent cancellation of his Mobitel shares: Mobitel Shareholder No. of Shares % of the Total and Voting Capital Contax Participações 135.519.119 100% TOTAL 100% Contax Participações Shareholder No. of Registered Common Shares % of Register ed Commo n Shares No. of Registered Preferred Shares % of Registered Preferred Shares Total Registered Common and Registered Preferred Shares % of the Total Capital CTX Participações S.A. 64,06% 9,77% 30,72% Credit Suisse Hedging Griffo CV S.A. 6,75% 22,16% 16,21% 3 Draft for Discussion June 3, 2011 Shareholder No. of Registered Common Shares % of Register ed Commo n Shares No. of Registered Preferred Shares % of Registered Preferred Shares Total Registered Common and Registered Preferred Shares % of the Total Capital Skopos Administradora de Recursos Ltda. 2,72% 17,30% 11,67% Portugal Telecom Brasil S.A. 7,52% 7,65% 7,60% HSBC Bank Brasil S.A. 1,21% 11,25% 7,37% Eton Park Capital Management, L.P. 5,26% - - 2,03% Others 12,48% 31,87% 24,39% TOTAL 100,00% 100,00% 100,00% 2. J USTIFICATION FOR C ORPORATE R ESTRUCTURING 2.1. Justifications for Corporate Restructuring . Bearing in mind that Mobitel and Contax Participações are companies whose business purpose includes activities of the same line of business, that is, contact center, with their activities being complementary, especially regarding their customer base and offered services, the Corporate Restructuring is justified by potential efficiency gains. 2.2. The Corporate Restructuring will combine the experiences of two players, thereby enabling the improvement of contact center activities and the offer of better services to their users. It will also strengthen the performance of both companies on their main markets and will integrate the complementary activities of each company. 2.3. The Corporate Restructuring will also reduce costs and bring administrative, economic, and financial benefits with the reduction of combined operating expenses inasmuch as both Contax Participações and Mobitel will begin to belong to the same economic group. 2.4. Finally, the Corporate Restructuring will enable the creation of worth through the exchange of administrative best practices, thereby resulting in significant improvements in productivity and profitability for Mobitel and for Contax Participações. 4 Draft for Discussion June 3, 2011 3. S PECIALIZED C OMPANIES 3.1 Specialized Companies. For the preparation of valuations of the Parties for Corporate Restructuring purposes, the following specialized companies (“ Specialized Companies ”) have been chosen ad referendum by sharehold ers’ meetings of the Parties, and such companies hereby represent that there are no current or potential conflicts of or common interests with direct or indirect controlling shareholders of Contax Participações and with direct or indirect controlling shareholders of Mobitel, or with minority shareholders of Contax Participações, or with shareholder(s) of the other companies of their respective groups concerning the Merger of Shares and the Corporate Restructuring as a whole: (i) APSIS Consultoria e Avaliações Ltda., enrolled with the National Corporate Taxpayers Register of the Ministry of Finance under CNPJ/MF No. 08.681.365/0001-30, and with the Regional Accounting Council of the State of Rio de Janeiro under CRC/RJ No. 005112/0-9, with its principal place of business at Rua da Assembléia No. 35, 12 th floor, Downtown, in the City of Rio de Janeiro, State of Rio de Janeiro, to conduct the valuation of the book net worth of Mobitel based on the audited financial statements drawn up on December 31, 2010; and (ii) Banco BTG Pactual S.A., to conduct the valuation of both Mobitel and Contax Participações through future profitability methodology based on retrospective analysis, scenario projection, and discounted cash flow on December 31, 2010 (“Base Dat e ”), in accordance with the criteria and premises listed in Exhibit II to this Instrument. 4. M ERGER OF SHARES OF M OBITEL INTO C ONTAX P ARTICIPAÇÕES , V ALUATIONS , AND R EPLACEMENT R ATIO 4.1. Merger of Shares . By means of the Merger of Shares of Mobitel Shares, Mobitel shall become a wholly-owned subsidiary of Contax Participações, pursuant to and for the purposes of article 252 of Law No. 6404/76. 4.2. Valuations . For the purposes of the Merger of Mobitel Shares, the Specialized Companies, as the case may be, conducted the following valuations: 4.2.1. Book Net Worth Valuation . For the purposes of accounting registration of the Mobitel shares to be transferred to Contax Participações and the consequent increase in the capital stock of Contax Participações, the book net worth of Mobitel was valuated based on its financial statements drawn up on December 31, 2010, in the amount of one hundred and seventy-eight million, two hundred and fifteen thousand, nine hundred and fifty-nine Reais and sixty-eight cents (R$178,215,959.68), or one Real , fifteen cents and fraction thereof (R$1.1507) per share, in accordance with the accounting report contained in Exhibit I hereto, prepared by APSIS Consultoria e Avaliações Ltda. 5 Draft for Discussion June 3, 2011 4.2.2. Economic Valuation . For the purposes of supporting the definition of the ratio of replacement of shares issued by Mobitel with shares issued by Contax Participações, both Mobitel and Contax Participações were valuated in accordance with the fairness opinion independently prepared by Banco BTG Pactual S.A. using future profitability methodology based on retrospective analysis, projected scenario and discounted cash flows on December 31, 2010, in accordance with the criteria and premises listed in Exhibit II to this Instrument. 4.3. Share Replacement Ratio Proposed for the Merger of Mobitel Shares : The replacement ratio was negotiated and determined independently by the Parties’ managers based on: (i) the fairness opinion on the economic value of the companies obtained by the Parties from Banco BTG Pactual S.A.; and (ii) the economic value of Mobitel and of Contax Participações pursuant to the valuation reports contained in Exhibit II to this Instrument after the managers of Mobitel and of Contax Participações examined and discussed the recommendations and conclusions of the Special Committee of Contax Participações, as shown in the tables below: Replacement Ratio Based on the Reports contained in Exhibit II Company Economic Value Replacement Ratio Mobitel R$187 million to 213 million 1 0.0343 to 0.0417 Registered Common Shares Contax Participações R$2,233 million to 2,390 million 0.0343 to 0.0418 Registered Preferred Shares 4.3.1. Each shareholder of Mobitel shall receive, per each common share of Mobitel owned by it, zero point zero three hundred and sixty-two (0.0362) common shares issued by Contax Participações, multiplied by the percentage of common shares in which the capital stock of Contax Participações is divided, and, per each common share of Mobitel owned by it, zero point zero three hundred and sixty-three (0.0363) preferred shares issued by Contax Participações, multiplied by the percentage of preferred shares in which the capital stock of Contax Participações divided, resulting in the total issuance by Contax Participações of one million, eight hundred and seventy-six thousand, nine hundred and eighty-two (1,876,982) common shares and three million and thirty-eight thousand, four hundred and ninety-nine (3,038,499) preferred shares, all book-entry shares with no par value. 6 Draft for Discussion June 3, 2011 4.3.2. Allocation of the Value of Mobitel Shares and Increase in the Capital Stock of Contax Participações . In the event of Merger of Mobitel Shares to be approved pursuant to this Instrument, the book value of Mobitel shares of one hundred and seventy-eight million, two hundred and fifteen thousand, nine hundred and fifty-nine Reais and sixty-eight cents (R$178,215,959.68) pursuant to the valuation mentioned in item 4.2.1, thirty-four million, four hundred and fifty-five thousand, eight hundred and forty Reais and fifty-six cents (R$34,455,840.56) shall be allocated to the capital stock of Contax Participações and one hundred and forty-three million, seven hundred and sixty thousand, one hundred nineteen Reais and twelve cents (R$143,760,119.12) shall be allocated to the capital reserve of Contax Participações. Therefore, the capital stock of Contax Participações shall be increased by thirty-four million, four hundred and fifty-five thousand, eight hundred and forty Reais and fifty-six cents (R$34,455,840.56), thereby increasing from two hundred and twenty-three million, eight hundred and seventy-three thousand, one hundred and sixteen Reais and ten cents (R$223,873,116.10) to two hundred and fifty-eight million, three hundred and twenty-eight thousand, nine hundred and fifty-six Reais and sixty-six cents (R$258,328,956.66), in accordance with the accounting report contained in Exhibit II to this Instrument. 4.3.3. Shares Issued in the Merger of Shares . In the event the Merger of Shares is approved, one million, eight hundred and seventy-six thousand, nine hundred and eighty-two (1,876,982) new common shares and three million and thirty-eight thousand, four hundred and ninety-nine (3,038,499) new preferred shares, all registered and with no book value, shall be issued to be fully attributed to the shareholders of Mobitel in accordance with their corresponding equity interest in the capital stock of Mobitel. 4.3.4. In view of the increase in the capital stock as described in Sections 4.3.2 and 4.3.3. above, the capital stock of Contax Participações shall begin to be represented by sixty-four million, six hundred and eighty-six thousand and eighty-one (64,686,081) shares, with twenty-four million, nine hundred and sixty-six thousand, five hundred and eighty-two (24,966,582) common shares and thirty-nine million, seven hundred and nineteen thousand, four hundred and ninety-nine (39,719,499) preferred shares, all registered and with no par value. 4.3.5. The shares to be issued by Contax Participações in view of the Merger of Mobitel Shares shall be entitled to all rights theretofore ensured to already existing shares of Contax Participações, including sharing profits declared by Contax Participações to its shareholder from the date of approval of the Merger of Shares. 7 Draft for Discussion June 3, 2011 4.4. Withdrawal Right of Contax Participações’ Shareholders. In compliance with the provisions of articles 252, paragraph 1 and article 137, II of Law No. 6404/76, as amended, the dissenting shareholders of Contax Participações who exercise their withdrawal right due to the approval of the Merger of Shares of Mobitel shall be entitled to the reimbursement of the equity value of their shares, calculated based upon the Financial Statements of Contax Participações drawn up on December 31 st , 2010 and disclosed on March 2 nd , 2011. Therefore, the reimbursement amount to be paid to the dissenting shareholders of Contax Participações shall be seven Reais and fraction (R$7.0097) per share, without prejudice to the mentioned shareholder requesting the drawing up of a special balance sheet for the purposes of calculating the reimbursement amount, as provided for in article 45, paragraph 2 of Law No. 6404/76. 4.4.1. Term for Exercise of the Withdrawal Right of the Shareholders of Contax Participações. The withdrawal right can be exercised by the dissenting shareholder of Contax Participações within no longer than thirty (30) days as of the date of release of the minutes of the shareholders meeting which resolves on the Merger of Shares of Mobitel, as provided for in article 137, IV of Law No. 6404/76, provided that the effective payment of the reimbursement amount shall remain conditioned to the performance of all acts provided for in this Section 4. 4.4.1.1. The dissenting shareholder of Contax Participações may exercise its reimbursement right only in relation to the shares demonstrably owned by such shareholder, continuously maintained by the shareholder from January 25 th , 2011, date in which the Corporate Restructuring was released to the market, by means of a Notice of Material Event, and the date of the effective exercise of the withdrawal right. 4.4.2. In case it is understood that the exercise of the withdrawal right by the dissenting shareholders will endanger the financial stability of Contax Participações, the management of Contax Participações may call a new shareholders' meeting to resolve on the ratification or reconsideration of the Merger of Shares, pursuant to art. 137, paragraph 3, of Law No. 6404/76. 4.5. Withdrawal Right of Mobitel Shareholder. In compliance with the provisions of articles 252, paragraph 1, 264 and article 137, II of Law No. 6404/76, as well as pursuant to the terms and conditions of the Agreement for Exercise of Withdrawal Right and other Covenants, executed on January 31 st , 2011, by and between Mobitel, GPTI Tecnologia da Informação S.A., Fábio Carlos Pereira (“Fábio”), and Portugal Telecom Brasil S.A., with the intervention of GET – Gestão Empresarial e Tecnológica Ltda. (“ Agreement for Exercise of Withdrawal Right ”), in case the Merger of Shares of Mobitel is approved pursuant to this Instrument, the shareholder Fábio, holder of nineteen million, three hundred fifty nine thousand, eight hundred seventy four (19,359,874) common, registered shares with no par value, representing twelve point five percent (12.5%) of the total voting capital stock of Mobitel (“ Fábio Shares ”), undertook to exercise its withdrawal right from Mobitel and, due to the mentioned Agreement for Exercise of Withdrawal Right, shall be entitled to the reimbursement of the amount of its Fabio Shares comprising twenty three million Reais (R$23,000,000.00) 1 . 1 Amount subject to adjustment according to the terms of the Agreement for Exercise of Withdrawal Right. 8 Draft for Discussion June 3, 2011 4.5.1 Term for Exercising the Withdrawal Right of the Dissenting Shareholder of Mobitel. The withdrawal right may be exercised by the dissenting shareholder of Mobitel within no longer than thirty (30) days as of the date of release of the minutes of shareholders meeting which resolves on the Merger of Shares of Mobitel, subject-matter of this Section 4, as provided for in article 137, IV of Law No. 6404/76, as amended, provided that the effective payment of the reimbursement amount shall remain conditioned to the performance of all acts provided for in this Section 4, as well as the compliance with the terms and conditions of the Agreement for Exercise of Withdrawal Right. 4.5.1.1 The dissenting shareholder of Mobitel may exercise its reimbursement right in relation to the shares held by him/her on the date of the first release of the call notice for the shareholders meeting which resolved on the Merger of Shares of Mobitel, subject-matter of this Section 4, the call being dispended with pursuant to article 124, paragraph 4 of Law No. 6404, as amended, in relation to the shares he/she holds on the date of the mentioned shareholders meeting. 4.6. Amendment to the Contax Participações’ By -laws . The by-laws of Contax Participações shall be amended in order to reproduce the capital increase described in Section 4.3 above 4.7. Implementation. The managements of Mobitel and Contax Participações undertake to perform all acts, registrations and annotations necessary to the implementation of the Merger of Shares of Mobitel, after the approval by the shareholders' meetings of Mobitel and Contax Participações. 5. S TATEMENT OF THE S PECIAL C OMMITTEE OF C ONTAX P ARTICIPAÇÕES 5.1. Notwithstanding the Merger of Shares not involving controlling and controlled companies, in compliance with the market good practices, the managers of the Parties complied with CVM Guideline 35, reason why the Independent Special Committee of Contax Participações was formed. The Independent Special Committee of Contax Participações, pursuant to CVM Guideline 35, after reviewing and discussing, independently, the conditions of Merger of Shares, based upon reports and studies of the financial and legal consultants retained by Contax Participações, the proposals of the management related to the conditions of the Corporate Restructuring, as well as the other documents presented by the management of Contax Participações, and the valuation prepared by Barclays Capital, independent financial advisor retained exclusively for assisting the analysis of the Committee, presented its considerations to the managements of Contax Participações and Mobitel, concluding that the replacement ratio proposed for the Merger of Shares described in Section 4.3 above is appropriate and, from the Contax Participações’ point of view, equitable for the Merger of Shares. 9 Draft for Discussion June 3, 2011 6. G ENERAL P ROVISIONS 6.1. Adjustments of equity interests as a result of the exercise of the withdrawal right. All adjustments in the amount of capital stocks and number of shares issued by the Parties deemed necessary shall be carried out, due to the exercise of any withdrawal right by the dissenting shareholders of the shareholders meeting of Contax Participações and the shareholders meeting of Mobitel which resolve on the Merger of Shares of Mobitel, subject-matter hereof. 6.2. Equity changes occurred in Dedic and Contax Participações as of December 31 st , 2010, Base Date of the Merger of Shares, to the date of approval of the Merger of Shares shall be directly allocated to each one of the companies. 6.3. Lack of Succession. By virtue of the consummation of the Merger of Shares, Contax Participações shall not absorb assets, rights or liabilities of Mobitel, so that Mobitel will maintain its legal personality intact, no succession being carried out. 6.4. Compliance with Applicable Laws and Regulations. While implementing the Corporate Restructuring, the managers of the Parties shall observe the legal and regulatory provisions applicable, including, without limitation, CVM Guidelines Nos. 319/99, 320/99 and 349/01. 6.5. Annotations and Registrations The management of Contax Participações, with the cooperation of Mobitel's management, shall be accountable for performing all acts necessary to the implementation of the Merger of Shares mentioned hereunder, as well as all communications, registrations and annotations of data and everything else necessary to the consummation of the transaction. 6.6. Jurisdiction. The Parties and their respective managements elect the central courts of the City of Rio de Janeiro, State of Rio de Janeiro, as the courts of jurisdiction to solve any controversies resulting from this Instrument. The Parties execute this instrument in three (3) identical counterparts, in the presence of two (2) witnesses identified below. Rio de Janeiro, June 14 th , 2011. 10 Draft for Discussion June 3, 2011 MOBITEL S.A. By: By: Title: Title: CONTAX PARTICIPAÇÕES S.A. By: By: Title: Title: Witnesses: Name: Name: ID CARD (RG): ID CARD (RG): 11 Valuat i on Re p ort RJ - 0 31 0 / 1 1 - 01 MO B I TEL S.A. REP O RT: RJ - 0310/10 - 01 BA S E D A T E : Dece m b e r 31 , 0 R EQU E S T I N G PA
